DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (3,064,438) in view of Evarts (2011/0110725).
With regard to claim 1 and 8, Muller discloses a method for installing a pile (1) having a bottom, comprising a hollow monopile (figs. 1,3), the method comprising: 
driving the hollow monopile (1) into the soil (col. 2, line 13), the hollow monopile having a bottom with an open end face disposed at the bottom of the pile (fig. 3; wherein material flow out of bottom of pile 1); 
compacting soil material surrounding at least a section of a lateral surface of the hollow monopile (col. 1, lines 41-46); and wherein the compacting of the soil material surrounding at least the section of the lateral surface of the hollow monopile further comprises mechanically compacting the soil material by at least one of driving a collar (3 or 5) coupled to the monopile into the soil (fig. 1) or driving a local increase in diameter of the pile into the soil, and wherein the method further comprises injecting a fluid mixed with a filler (hardenable material) into the soil by at least one pipe (7) that is disposed within the hollow monopile (figs. 2-4) and that has a longitudinal length which extends along a longitudinal length of the hollow monopile (figs. 2-4).
	Muller fails to disclose the pile is for a wind turbine in soil and using a vibration device.
	Evarts discloses utilizing a vibratory hammer (para 0002) to install a pile (para 0003).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Muller and utilize vibratory hammer as taught by Evarts in order to reduce impact loads on the pile.
	With regard to the wind turbine, to satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., Inre Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).


	Evarts further discloses changing the frequency during vibratory driving of piles (abstract; paras 0007-0008). It is considered, however, that adjusting the frequency during operations is dependent on various site-specific design conditions at hand. Accordingly, one of ordinary skill in the art could readily have arrived at decreasing an excitation frequency of the vibration device through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.
	With regard to claim 4, Muller further discloses changing a particle size distribution of the soil material with the fluid mixed with the filler (claim 1; cementitious material).
	With regard to claim 5, Muller further discloses the filler comprises at least one of sand, cement, or bentonite (claim 1; cementitious material).
	With regard to claim 6, Muller further discloses the at least one pipe is attached to the monopile (via supporting element 8).
	With regard to claim 9, Muller further discloses the at least one of the collar or the local increase in diameter is configured to be at least partially seated in soil when the pile is fully mounted (fig. 1).
	With regard to claims 10 and 11, Muller, as modified by Evarts, discloses the claimed invention except for length being 15 meter or more nor the collar having a length of 1m to 5m.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the pile of any desirable length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	With regard to claim 13, Muller discloses a pipe however fails to explicitly state steel. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	With regard to claim 14, Muller further discloses the collar is wedge-shaped (fig. 1).
	With regard to claim 15, Muller, as modified, discloses the invention substantially as claimed however is fails to explicitly state welding the collar.  However, it would have been obvious to one of ordinary skill in the art two weld two steel components if desired.  The method of forming a device is not germane to the issue of patentability of the device itself.   
With regard to claim 16, Muller further discloses the at least one of a collar coupled to the monopile or a local increase in diameter of the pile comprises the collar coupled to the monopile (fig. 1); and the lateral surface of the monopile is an outer circumferential surface of the monopile (fig. 1); and the collar extends circumferentially around at least a section of the outer circumferential surface of the monopile (fig. 1).
With regard to claim 17, Muller further discloses the collar comprises an annular ring (fig. 1).
With regard to claim 18, Muller further discloses the collar extends circumferentially around the outer circumferential surface of the monopile in a closed loop (fig. 1).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (3,064,438) in view of Evarts (2011/0110725) as applied to claim 1 above, and further in view of O’Marr (1,409,760)
With regard to claim 7, Muller, as modified, discloses the invention substantially as claimed however is silent regarding loosening and/or liquefying the soil material surrounding the lateral surface of the monopile prior to the compacting of the soil material surrounding the lateral surface of the monopile.
	O’Marr disclose driving a pile which includes loosening and/or liquefying the soil material surrounding the lateral surface of the monopile prior to the compacting of the soil material surrounding the lateral surface of the monopile (via jet grouting).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Muller and loosen the material as taught by O’Marr in order to soften the material the pile is being driven into.

Response to Arguments
Applicant's arguments with respect to claims 1 and 3-18 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



BF
09/29/2021